Citation Nr: 0620522	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  05-30 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In a January 2005 letter, a private examiner stated that the 
veteran's psychiatric symptoms can directly affect his heart 
condition and that he was experiencing heart palpations which 
he was not experiencing prior to having experienced the 
increased stress of the loss of his wife which brought back 
memories of the war.  The Board construes this as an informal 
claim for secondary service connection for a heart disorder 
due to aggravation, and the matter is referred to the RO for 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran has had continuing VA 
outpatient treatment for PTSD since 2002 with GAF's ranging 
from the 20's to the 40's.  The veteran was examined by VA in 
June 2004 to evaluate his service-connected psychiatric 
disability, currently evaluated as 50 percent disabling.  At 
his hearing before the undersigned in May 2006, he testified 
that subsequent to that examination (noted in the record to 
be December 2004) his wife of 62 years passed away 
unexpectedly, and that she died in his arms.  He testified 
that the death of his wife exacerbated the memories of the 
death of a comrade in service who also died in his arms, and 
that his PTSD symptoms have increased since her death.  
Further, in a January 2005 letter, a private examiner 
reported that shortly after the sudden loss of his wife the 
veteran was treated by him, and that the veteran was severely 
depressed and suffering from anxiety and deep guilt.  The 
examiner opined that the veteran's PTSD should be reevaluated 
at a higher level.  A VA examination to evaluate the 
veteran's PTSD has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The examiner is requested to 
determine all current manifestations 
associated with the veteran's PTSD and to 
comment on their severity.  The 
examination should address the degree of 
social and occupational impairment caused 
by the veteran's PTSD considering the 
criteria noted in 33 C.F.R, § 4.130, DC 
9411.  A current Global Assessment of 
Functioning (GAF) scale score should be 
provided.  The claims folder must be made 
available for review in conjunction with 
the examination and the examiner must 
indicate in the examination report that 
this has been accomplished.  The examiner 
should provide a comprehensive report 
including full rationale for all opinions 
expressed.  All findings should be set 
forth in detail.   

2.  Thereafter, readjudicate the issue on 
appeal to include consideration of the 
findings in Fenderson v. West, 12 Vet. 
App. 119 (1999) regarding staged ratings.  
If any benefit sought on appeal is not 
granted, the veteran should be provided a 
SSOC on the issue and afforded the 
appropriate opportunity to respond.  The 
veteran should also be informed of the 
information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal as 
noted by The United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran and his representative should 
then be given an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



